Citation Nr: 1342416	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for keloid scars on the back.

2. Entitlement to an initial rating in excess of 10 percent for keloid scars on the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned initial noncompensable ratings.  In a November 2011 rating decision, the evaluation was increased to 10 percent with respect to both the scars of the back and of the chest.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. There are two keloid scars on the Veteran's back that are painful and unstable.

2.  There are four keloid scars on the Veteran's chest that are painful and unstable.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for scars on the back have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804.

2. The criteria for an initial rating of 20 percent for scars on the chest have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in April 2009 providing him notice before adjudication of his claims, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  In so doing, the VA satisfied its duty to notify the Veteran.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination for his scars in January 2010.  This examination addressed the pertinent rating criteria, and there is no argument or indication that it is inadequate.  The claims file also includes subsequent treatment records.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Skin disabilities are rated under 38 C.F.R. § 4.118.  Specifically, the Veteran's scars on his back and chest have each been rated under Diagnostic Code 7804 as scars other than on the head, face, or neck that are unstable or painful.  For a 20 percent disability rating under this diagnostic code, there must be three or four unstable or painful scars.  38 C.F.R. § 4.118 DC 7804.  The maximum 30 percent requires five or more unstable or painful scars.  Id.

The Veteran is competent to report symptoms of his back and chest scars that are observable by his senses, but he is not competent to make diagnoses or assess the level of disability related to scars as this requires specialized knowledge and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As far as he is competent, the Board also finds him credible as his statements are consistent with medical evidence of record.  The Veteran reported experiencing pain and itching of his chest and back scars.  See Notice of Disagreement May 2010; Supplemental Claim April 2010.

The Veteran's chest has four scars that are painful and/or unstable and thus that disability merits a 20 percent disability rating.  The Veteran's back has only two scars, precluding a higher evaluation under Diagnostic Code 7804.

During treatment in January 2011, the Veteran complained of pain and inching of the scars on his back and chest.  The provider noted three unstable keloid scars on his chest, which had increased in size and two unstable keloid scars on the shoulder or back.  The provider recorded that all scars were causing disfigurement.  During the VA examination in January 2010, the examiner recorded a flat elliptical and hypopidgmented keloid scar measuring five centimeters by four centimeters on the upper anterior chest over the sternum and three keloidal areas near the nipple line measuring five centimeters by two centimenters, six centimeters by one centimenter, and seven centimeters by two centimeters; all scars were raised and salmon pink.  The January 2010 VA examiner also recorded two periscapular keloids on the upper back, the left measuring three centimeters by one centimeter and the right measuring five centimeters by two centimeters.  The examiner determined that all keloid scars are irregular shape.

Based on the foregoing information, the Veteran has four diagnosed scars on his chest that he complains are painful.  Further, three of the four chest scars were diagnosed as unstable.  See January 2011 Treatment Records.  Following the rating schedule, the Veteran's three to four chest scars that are unstable and painful merit a 20 percent disability rating.  See 38 C.F.R. § 4.118 (DC) 7804.

However, the Veteran only reports and has only been diagnosed with two painful and unstable scars on his back.  Therefore, the scars on his back only merit a 10 percent rating.  See 38 C.F.R. § 4.118 (DC) 7804.

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's scars could not receive ratings in excess of 10 or 20 percent under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Under Diagnostic Code 7801, a 20 percent rating requires an area of deep and nonlinear scars that is at least 77 square centimeters and a larger area for a higher rating.  Based on the above recorded measurements, the Veteran's chest scars combined are 50 square centimeters and his back scars combined are 13 square centimeters.  See VA Examination January 2010.  There is no evidence that the scars are deep.  As such, the Veteran could not receive a higher rating under Diagnostic Code 7801.  Additionally, the Veteran has not complained of or been diagnosed with any disabling effects from these scars, which could be rated separately.  See 38 C.F.R. § 4.118 (DC) 7805.

The Board notes the arguments raised by the Veteran's representative in his appellate brief but has decided to keep the back and chest scars rated as separate disabilities as this allows the Veteran an opportunity to receive the full disability rating for each area in the future, if applicable.  Moreover, such approach is consistent with notes to Diagnostic Code 7801, addressing evaluation of burn scars or scars due to other causes, not of the head, face, and neck, that are deep or nonlinear.

The Board has also considered whether the scar claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back and chest scars are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses pain, unstable conditions, and disabling effects from scars.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In conclusion, the preponderance of the evidence supports an initial rating of 20 percent disability, but not higher, for the Veteran's chest scars and an initial rating limited to 10 percent for his back scars.  See 38 C.F.R. §  4.118.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claims for ratings in excess to those assigned herein must be denied.  38 C.F.R. § 4.3. 


ORDER

An initial rating in excess of 10 percent for back scars is denied.

An initial rating of 20 percent for chest scars is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


